               Case 2:19-cr-00206-TLN Document 36 Filed 08/03/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00206-TLN
11
                                   Plaintiff,            NUNC PRO TUNC ORDER SEALING
12                                                       DOCUMENTS AS SET FORTH IN
                            v.                           GOVERNMENT’S NOTICE
13
     JORGE ANTONIO SANDOVAL RAMIREZ,
14
                                  Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18 Request to Seal, IT IS HEREBY ORDERED that the defendant’s filing at ECF 33-2, and government’s

19 Request to Seal shall be SEALED until further order of this Court.

20          It is further ordered that access to the sealed documents shall be limited to the government and
21 counsel for the defendant.

22          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
23 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

24 the government’s request, sealing the government’s motion serves a compelling interest. The Court

25 further finds that, in the absence of closure, the compelling interests identified by the

26 / / /

27 / / /

28 / / /


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET           1
      FORTH IN GOVERNMENT’S NOTICE
              Case 2:19-cr-00206-TLN Document 36 Filed 08/03/20 Page 2 of 2

 1 ///

 2 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 3 that there are no additional alternatives to sealing the government’s motion that would adequately

 4 protect the compelling interests identified by the government.

 5

 6    Dated: 08/03/2020
                                                      THE HONORABLE DEBORAH BARNES
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          2
      FORTH IN GOVERNMENT’S NOTICE
